UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MATTHEW VADO,

                                       Petitioner,                     18 Civ. 9310 (PAE)
                        -v-
                                                                       14 Cr. 666-1 (PAE)
 UNITED STATES OF AMERICA,
                                                                           ORDER
                                       Respondent.


PAUL A. ENGELMAYER, District Judge:

       The Court has received notice from petitioner Matthew Vado that he purportedly has not

received a copy of the Court’s decision resolving his petition for relief pursuant to 28 U.S.C.

§ 2255. Dkt. 10. On November 22, 2019, the Court denied Vado’s petition. Dkt. 9. The

Court’s chambers will mail this order, and a copy of the Court’s decision resolving Vado’s

petition, Dkt. 9, to Vado today.

       SO ORDERED.


                                                            
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: April 14, 2020
       New York, New York
